DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement (IDS)
The IDS filed October 16, 2018, includes U.S.PATENT APPLICATION PUBLICATIONS reference number 3, identified as Publication Number 20150120745 with Name of Applicant Pedley et al..  This document does not exist.  The document with publication number 20150120475 and applicant Pedley et al. was however identified in the IDS filed October 12, 2018, and has been considered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 54-56 and 62-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 55 and 66 recite the limitation "the updated list" in lines 5 and 6 respectively.  There is insufficient antecedent basis for this limitation in these claims.  Claims 56 and 67 depend from claims 55 and 66 respectively.
Pertaining to claims 62-63, 65, and 67
Claim 62 recites, “instructions accessible on a computer readable storage system, the instructions causing the processor to perform operations comprising:… receiving a store list of available products, each available product characterized by at least one variable.”  It cannot be determined if this is intended to describe instructions that provide for one or more variable, or if it is intended to describe instructions that cause the processor to perform operations that provide for one or more variable.  In other words, would the scope of the claim include instructions that cause the processor to receive a list of products characterized by one variable, or does the scope of the claim cover only instructions causing the processor to receive a list of products 
Claim 63 recites, “wherein the at least one variable includes one or more of,” two different variables.  As indicated above, it is indeterminate whether the scope of this claim is potentially met by instructions that only include one of the listed variables, of it requires instructions that cause the processor to perform operations that allow for both variables though only one may be present.
Claim 65 is directed to the “user equipment of claim 62, further comprising operations for updating the order of the revised list dependent upon the at least one variable, optionally wherein the variable is entered and/or selected by the user.”  The user equipment of claim 62 comprises “at least one processor and instructions accessible on a computer readable storage system, the instructions causing the processor to perform operations…”.  The claim language renders it indeterminable whether the optional nature of the limitation that follows “optionally” is intended to indicate that the limitation is “optionally” included in the instructions, or the instructions themselves include the option for the user to enter and/or select the variable.  It is also unclear whether “entered and/or selected” is the option being addressed, or if the intended optional limitation is whether or not to have the user participate in choosing the variable.
Claim 67 recites “The user equipment of claim 66, wherein the operations further comprise alerting the user in response to at least one of: (i) a barcode of a product in the updated list has not been scanned within a time period; and (ii) when the user indicates shopping is complete.”  It is indeterminable whether this intends to describe 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 51-70 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (step 2B).  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
Step 1:

Step 2A, Prong 1:
 These claims also recite, inter alia,
“receiving… a user list of products; receiving… a store list of available products, each available product characterized by at least one variable; compiling a revised list from the user list and the store list, comprising associating each product from the user list with one or more available products and arranging an order of the revised list depending upon the at least one variable; and presenting the revised list ….” Claim 51.

A careful analysis of the above limitations, each on its own and all together combined, results in the conclusion that they at least recite an abstract idea, each on its own and all together in combination.  The recited abstract idea falls within the grouping of abstract ideas described as certain methods of organizing human activity, for example commercial interactions (including advertising, marketing or sales activities or behaviors).  See 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.  The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A.
Step 2A, Prong 2:
In order to address prong 2 (2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  2019 PEG, Step2A2, 84 FR 50.  The additional elements in the present claims are, in claims 51-61, “user equipment”, and in claims 62-70 said user equipment e.g., the vaguely referenced “user equipment” is off-handedly recited as performing the entire method, based on computer readable instructions for a processor in claims 62-70.  These additional elements cannot therefore integrate the judicial exception into a practical application because they are completely insubstantial and do not indicate anything to which the abstract elements are practically applied.  They do not improve the functioning of any computer or other technology or technical field, they do not apply the judicial exception with or by use of a particular machine, they do not transform or reduce a particular article to a different state or thing, and they fail to apply or use the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.
	The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior art. The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  MPEP 2106.05(a).
Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There are no particular machines or manufactures identified in the present claims.  Any elements that are not abstract are identified broadly and generally as applying the method, and the method itself is described only by way of the intended functional results of unidentified activities, without reference to any particular functional acts, algorithms, or specific functions performed by any particularly identified machines, and without use in conjunction with any particular item of manufacture.
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As a result the claim as a whole appears to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).
The additional elements have thus not been found to integrate the abstract idea into a practical application.
Step 2B:
Although the additional elements have not been found to integrate the abstract idea into a practical application the claims could still be eligible if they recite additional elements that amount to an inventive concept (“significantly more” than the judicial exception). 2019 PEG, step 2B.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sparse additional elements of the claims are mere props supporting instructions to implement an abstract idea or other exception on a computer. MPEP 2106.05(f).  The claims invoke computers or other machinery merely as tools to perform an abstract process.  Simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more.  Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements are recited at a high level of generality, merely implement abstract ideas using generic computers, and fail to present a technical solution to a technical problem created by the use of the surrounding technology.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.  See Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may MPEP 2106.05(h).
No technical problem is indicated and the claims are not directed to a technical solution to such a problem.  The method claimed is a nontechnical series of steps taken to practice an entrepreneurial activity. This conclusion is supported by applicant's disclosure, which elaborates upon the performance of the presently claimed method at length by describing the marketing or sales activities or behaviors in detail while only tangentially referencing vaguely identified prior art equipment.  The description does not identify any technical problem that arises within said equipment and does not offer a technical solution to any such problem.  It only describes an abstract idea and indicates the intention to “apply it.”  The claimed subject matter merely uses “equipment” as a tool for implementing a business plan, rather than solving a problem created by the “equipment.”  The innovative aspect (if there is one) is an entrepreneurial rather than a technological one.  Bilski v. Kappos, 130 S. Ct. 3218, 3245; 177 L. Ed. 2d 792, 822; 2010 U.S. LEXIS 5521, 73; 95 U.S.P.Q.20 (BNA) 1001 (2010) (citing Merges, Property Rights for Business Concepts and Patent System Reform, 14 Berkeley Tech. L. J. 577, 585 (1999)); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. Nov. 14, 2014) (“A rule holding that claims are impermissibly abstract if they are directed to an entrepreneurial objective, such as methods for increasing revenue, minimizing economic risk, or structuring commercial transactions, rather than a technological one, would comport with the guidance provided in both Alice and Bilski.” Mayer, J, concurring).
PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  2019 PEG, supra.
The preceding analysis applies to all statutory categories of invention.  Accordingly, claims 51-70 are rejected as ineligible for patenting under 35 USC 101 based upon the same analysis.

		Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 51-54 and 62-65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Owens (Patent No. US 7,376,591 B2).
	Owens teaches all the limitations of claims 51-54 and 62-65.  For example Owens describes, regarding:
Claim 51. A method of optimizing an electronic shopping list, comprising: 
	●	receiving, at a user equipment, a user list of products (see at least abstract, figs. 6,11-16, c4:49-61, c16:20-26.  Please note: the reference describes several different user product lists, all fitting the claimed “user list of products.”); 
	●	receiving, at a user equipment, a store list of available products, each available product characterized by at least one variable (see at least fig. 6 (inventory), c5:8-37 describes a user interface accessing an organized list of store items including descriptions, as does c8:7-37);
	●	compiling a revised list from the user list and the store list, comprising associating each product from the user list with one or more available products and arranging an order of the revised list depending upon the at least one variable (see at least abstract “Shopping lists may be created from a single input screen using standard language text; and products may be automatically suggested to the user based on best regular price or retailer's specials,” figs. 11-13, 18-20, 32-34, 57 (“Sort This Store's Shopping List By: I Product Category Iv,” ||v indicates a scroll down menu of options selectable by the user for organizing/arranging the list.); c4:20-30 “user's grocery list can be filtered (by computer) by dietary requirements and items best matched to the user's needs by the system”); and 

	●	(i) a location of the product in the store, wherein, when the variable is a location of the product, the order is the shortest route around the store to reach all the products on the revised list and/or the most efficient route around the store to reach all the products on the revised list (see at least c4:49-61 “utilize a user's … device for downloading … the list of specific products to be purchased, organized according to the store's layout, to allow the user to simplify the user's shopping experience,” c6:14-45 “receiving… shelf location information related to such at least one particular grocery item,” c16:20-26.  Please note: The phrases "at least one" and “one or more of” indicate alternative or optional limitations only one of which is required.  Language claiming elements in the alternative is anticipated by the presence of any single alternative.  Beyond that it does not result in any further limitation because it merely represents contingencies that are not required.  Applicant(s) are reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2111.04 "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure."; and In re Johnston, 435 F.3d 1381,77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.").); and 

	●	associating at least one of the products from the user list with more than one available product (see at least fig. 11 “System provides list of all brands for each entered food item”); and 
	●	selection by the user of one or more of the more than one available product (see at least fig. 11 “User selects the desired brands”); in which the revised list includes the user selection (see at least fig. 11 “User selects the desired brands, sizes and quantities… User submits the list”).Claim 54. The method of claim 51, further comprising updating the order of the revised list dependent upon the at least one variable (see at least c4:49-61 “utilize a user's … device for downloading … the list of specific products to be purchased, organized according to the store's layout”.  Please note: claim 54 depends from claim 51 which recites “arranging an order of the revised list depending upon the at least one variable.”  There appears to be a missing step because there is no recitation indicating what occurs to cause the order to be updated and the revised list has already been ordered dependent upon the at least one variable.).
	●	receiving a user list of products (see at least abstract, figs. 6,11-16, c4:49-61, c16:20-26.  Please note: the reference describes several different user product lists, all fitting the claimed “user list of products.”); 
	●	receiving a store list of available products, each available product characterized by at least one variable (see at least fig. 6 (inventory), c5:8-37 describes a user interface accessing an organized list of store items including descriptions, as does c8:7-37); 
	●	compiling a revised list from the user list and the store list, comprising associating each product from the user list with one or more available products and arranging an order of the revised list depending upon the at least one variable (see at least abstract “Shopping lists may be created from a single input screen using standard language text; and products may be automatically suggested to the user based on best regular price or retailer's specials,” figs. 11-13, 18-20, 32-34, 57 (“Sort This Store's Shopping List By: I Product Category Iv,” ||v indicates a scroll down menu of options selectable by the user for organizing/arranging the list.); c4:20-30 “user's grocery list can be filtered (by computer) by dietary requirements and items best matched to the user's needs by the system”); and 
	●	presenting the revised list by a user interface (see at least fig.11-16, 33, 57, 59-62, 64).
	●	(i) a location of the product in the store, wherein, when the variable is a location of the product, the order is the shortest route around the store to reach all the products on the revised list and/or the most efficient route around the store to reach all the products on the revised list (see at least c4:49-61 “utilize a user's … device for downloading … the list of specific products to be purchased, organized according to the store's layout, to allow the user to simplify the user's shopping experience,” c6:14-45 “receiving… shelf location information related to such at least one particular grocery item,” c16:20-26.  Please note: The phrases "at least one" and “one or more of” indicate alternative or optional limitations only one of which is required.  Language claiming elements in the alternative is anticipated by the presence of any single alternative.  Beyond that it does not result in any further limitation because it merely represents contingencies that are not required.  Applicant(s) are reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2111.04 "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure."; and In re Johnston, 435 F.3d 1381,77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.").); and 
	●	(ii) a time at which the each product is added to the user list (see at least fig. 11, c32:27-40 “a user may … save a … shopping list for future use. This is especially helpful for special event (Easter dinner) shopping, 30 where many of the same 
	●	associating at least one of the products from the user list with more than one available product (see at least fig. 11 “System provides list of all brands for each entered food item”); and 
	●	selection by the user, via a means for selecting, of one or more of the more than one available product, in which the revised list includes the user selection (see at least fig. 11 “User selects the desired brands”); in which the revised list includes the user selection (see at least fig. 11 “User selects the desired brands, sizes and quantities… User submits the list”).Claim 65. The user equipment of claim 62, further comprising operations for updating the order of the revised list dependent upon the at least one variable, optionally wherein the variable is entered and/or selected by the user (see at least figs. 11-13, 18-20, 32-34, 57 (“Sort This Store's Shopping List By: I Product Category Iv,” ||v indicates a scroll down menu of options selectable by the user for organizing/arranging the list.)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 55-60 and 66-69 are rejected under 35 U.S.C. 103 as being unpatentable over Owens (Patent No. US 7,376,591 B2) in view of Gabos et al. (Pub. No. US 2004/0128210 A1).
		Owens teaches all of the above as noted in the rejection under 35 USC 102 and discloses, a) barcodes and UPC used together with a shopping list, b) barcodes and UPC used as part of the information pertaining to products, c) barcodes and UPC also used to manage other information regarding products, and d) barcodes and UPC used together with scanners for managing shopping lists, but does not explicitly disclose additional features pertaining to shopping list manipulation and updating during a shopping trip.  Gabos also teaches a) barcodes and UPC used together with a shopping list, b) barcodes and UPC used as part of the information pertaining to products, c) barcodes and UPC also used to manage other information regarding products, and d) barcodes and UPC used together with scanners for managing shopping lists, and Gabos teaches additional features pertaining to shopping list manipulation and updating during a shopping trip.  Owens in view of Gabos teaches, pertaining to:Claim 55. The method of claim 51, further comprising: 
	●	scanning a bar code of one or more products from the revised list using the user equipment (see at least Owens fig. 62, c17:18-25; Gabos fig. 6, ¶0011 “hand-held computing device can be equipped with a barcode scanner that can be used to scan universal product codes”); and 
	●	when the product has had a bar code scanned, removing the product from the updated list (see at least Owens fig. 71; Gabos figs. 2A “check shopping progress, ie (i.e. determine what items are left to purchase). … the shopping list can be updated and managed in real-time.”).Claim 56. The method of claim 55, further comprising alerting the user in response to at least one of: 
	●	(i) a barcode of a product in the updated list has not been scanned within a time period (see at least Gabos fig. 2A “Message sent to user … ie forgotten items,” ¶0015 “The CLMS server can also compare the actual products purchased with the list identified by the consumer user immediately preceding the shopping trip … the consumer can purchase products that were forgotten by reviewing or printing the comparison list to determine the items on the shopping list but were not purchased,” claims 6, 20); and 
	●	(ii) when the user indicates shopping is complete (see at least Gabos ¶0015 “consumer can identify themselves to the CLMS server while completing the shopping trip at the retailer's point-of-sale ("POS") check out. … The CLMS server can also compare the actual products purchased with the list identified by the consumer user immediately preceding the shopping trip … the consumer can purchase products that 
Claim 57. The method of claim 51 further comprising compiling a checkout list of products whose bar codes have been scanned (see at least Gabos fig. 2A, ¶¶0015, 0068-0069, 0068 describes using the scanner to maintain a running updated list of items purchased, and 0069 describes using the list at the retailer’s POS check-out, and comparing the final list to the pre-shopping list, and also says, “the use of hand-held computing device 34 or 35 may be incorporated into a self-checkout option offered by the retailer.”  Please note: it is old and well known to scan bar codes at checkout and compile a list of scanned items (a receipt)).
Claim 58. The method of claim 57, further comprising: 
	●	scanning a barcode at a point of sale (see at least Gabos figs. 2A, 2D; ¶0044 “a corresponding barcode that the retailer can scan into the POS system”); and 
	●	transmitting to a server the information relating to the checkout list and information related to the barcode (see at least Owens fig. 4 “Purchase History,” c4:40-48 “user profiles and purchase history be stored in a database,” c8:60-67 “making arrangements with management of … grocery store to receive such user purchases history”).Claim 59. The method of claim 58, further comprising: 
Owens fig. 4 “Purchase History,” c4:40-48 “analyses of the user profile information and purchasing history are provided to retailers”); and 
	●	utilising the retrieved information for payment by the user of products on the checkout list (see at least Owens abstract, fig. 5, c23:14-23).Claim 60. The method of claim 59, further comprising revising the products included in the checkout list by comparing the products to one or more predetermined criteria (see at least Owens abstract “Recipes may be altered to meet numbers of servings or dietary requirements and changes stored for future use,” (where the body of the disclosure describes transferring items in a recipe to the list.), figs. 4-5, 11 “Consumer filters Brand Name selection by dietary needs”).

Claim 66. The user equipment of claim 62, further comprising: 
	●	means for scanning a barcode (see at least Owens fig. 62, c17:18-25); and wherein the operations further comprise: 
	●	scanning a bar code of one or more products from the revised list using the user equipment (see at least Owens fig. 62, c17:18-25); and 
	●	when the product has had a bar code scanned, removing the product from the updated list (see at least Owens fig. 71; Gabos figs. 2A “check shopping progress, ie scanning barcodes,” 2D “User shops… scanning barcodes with HHC… Server compares purchased items with current shopping list… List of items not purchased is generated for user,” ¶0016 “the consumer is using the hand-held computing device to (i.e. determine what items are left to purchase). … the shopping list can be updated and managed in real-time.”); and 
	●	compiling a checkout list of products whose bar codes have been scanned (see at least Gabos fig. 2A, ¶¶0015, 0068-0069, 0068 describes using the scanner to maintain a running updated list of items purchased, and 0069 describes using the list at the retailer’s POS check-out, and comparing the final list to the pre-shopping list, and also says, “the use of hand-held computing device 34 or 35 may be incorporated into a self-checkout option offered by the retailer.”  Please note: it is also old and well known to scan bar codes at checkout and compile a list of scanned items (a receipt).).Claim 67. The user equipment of claim 66, wherein the operations further comprise alerting the user in response to at least one of: 
	●	(i) a barcode of a product in the updated list has not been scanned within a time period (see at least Gabos fig. 2A “Message sent to user … ie forgotten items,” ¶0015 “The CLMS server can also compare the actual products purchased with the list identified by the consumer user immediately preceding the shopping trip … the consumer can purchase products that were forgotten by reviewing or printing the comparison list to determine the items on the shopping list but were not purchased,” claims 6, 20); and 
	●	(ii) when the user indicates shopping is complete (see at least Gabos ¶0015 “consumer can identify themselves to the CLMS server while completing the shopping 
	●	scanning a barcode at a point of sale (see at least Gabos figs. 2A, 2D; ¶0044 “a corresponding barcode that the retailer can scan into the POS system”); and 
	●	transmitting to a server the information relating to the checkout list and information related to the barcode (see at least Owens fig. 4 “Purchase History,” c4:40-48 “user profiles and purchase history be stored in a database,” c8:60-67 “making arrangements with management of … grocery store to receive such user purchases history”).Claim 69. The user equipment of claim 68, further comprising revising the products included in the checkout list by comparing the products to one or more predetermined criteria (see at least Owens abstract “Recipes may be altered to meet numbers of servings or dietary requirements and changes stored for future use,” (where the body of the disclosure describes transferring items in a recipe to the list.), figs. 4-5, 11 “Consumer filters Brand Name selection by dietary needs”).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to Owens to include additional features pertaining to shopping list manipulation and updating during a shopping trip, as taught by Gabos since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the feature from Gabos in the method of Owens.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.

Claim 61 is rejected under 35 USC 103(a) as being unpatentable over Owens (Patent No. US 7,376,591 B2) in view of Gabos et al. (Pub. No. US 2004/0128210 A1) and further in view of Official Notice (regarding old and well known).
		Owens in view of Gabos teaches all the above as noted under in the rejection under 35 USC 103, but does not disclose wherein revising the products comprises checking each product against an age restriction for each product.  The Examiner takes the position that it is old and well known in the art for any shopping or retail system to include checking for age restrictions in products to be purchased and sold, and in the present case this old and well known step in commerce is merely included in the process of matching items available in a store to the customer’s shopping list described in Owens in view of Gabos.  This would have been an obvious combination because the available items are matched with the user list for the sole purpose of shopping for and purchasing those items, and it would therefore be more likely than not for a store to include checking for age restrictions in items to be sold.  In fact it is legally required for them to do so.  It therefore would have been obvious to include in the method of Owens in view of Gabos,Claim 61. The method of claim 60, wherein revising the products comprises checking each product against an age restriction for each product.
		Claim 70 is rejected under 35 USC 103(a) as being unpatentable over Owens (Patent No. US 7,376,591 B2) in view of Official Notice (regarding old and well known).
Owens teaches all the above as noted under in the rejection under 35 USC 102, but does not disclose wherein revising the products comprises checking each product against an age restriction for each product.  The Examiner takes the position that it is old and well known in the art for any shopping or retail system to include checking for age restrictions in products to be purchased and sold, and in the present case this old and well known step in commerce is merely included in the process of matching items available in a store to the customer’s shopping list described in Owens.  This would have been an obvious combination because the available items are matched with the user list for the sole purpose of shopping for and purchasing those items, and it would therefore be more likely than not for a store to include checking for age restrictions in items to be sold.  In fact it is legally required for them to do so.  It therefore would have been obvious to include in the equipment of Owens,Claim 70. The user equipment of claim 62, wherein the operations further comprise revising the products comprises checking each product against an age restriction for each product.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	●	Borom et al., Patent No. US 7,689,473 B2: teaches user shopping list matching with available items in store, and mapping by locations of items.  Also has tracking of products with UPC/barcode scanning.  This is an additional anticipatory reference.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122.  The examiner can normally be reached on Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        February 12, 2021